United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2550
                                   ___________

George S. Smith,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Wendy Wintersteen; Forrest William    *
Ravlin; Dennis D. Kopp; United States * [UNPUBLISHED]
of America,                           *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: May 13, 2004
                                Filed: May 21, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       George S. Smith sued defendants for writing an allegedly defamatory letter to
his employer with intent to injure his personal and professional reputation, in
violation of Missouri law. He appeals the district court’s1 order dismissing his
diversity action for failure to state a claim and lack of personal jurisdiction.



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       We conclude that the district court properly substituted the United States as a
party for defendant Kopp, a United States Department of Agriculture employee, and
properly denied Smith’s motion to remand. See 28 U.S.C. § 2679(d)(1), (2) (upon
certification by Attorney General that defendant employee was acting within scope
of employment, action shall be deemed to be action against United States and case
shall be removed to district court). The district court then properly dismissed the
claims against the United States. See 28 U.S.C. § 2680(h) (intentional-torts exception
to waiver of sovereign immunity in Federal Tort Claims Act).

       We also affirm the district court’s dismissal of defendant Wintersteen, an
employee of Iowa State University, under Federal Rule of Civil Procedure 12(b)(6),
because she is entitled to official immunity under Missouri law. See Kanagawa v.
State ex rel. Freeman, 685 S.W.2d 831, 835 (Mo. 1985) (public officials are shielded
from personal liability for discretionary acts when acting within scope of authority),
overruled on other grounds by Alexander v. State, 756 S.W.2d 539, 541-42 (Mo.
1988).

      Finally, we affirm the dismissal of defendant Ravlin, an employee of the Ohio
State University, although not on the grounds articulated by the district court. See
Campbell v. Comm’r of Internal Revenue, 943 F.2d 815, 818 (8th Cir. 1991)
(appellate court may affirm trial court’s decision on any ground supported by record,
whether or not that ground was addressed below). We find that under either Ohio or
Missouri law, Ravlin is immune from suit. See Ohio Rev. Code Ann. § 9.86
(Anderson 2001) (no employee shall be liable in any civil action for damage or injury
caused in performance of his duties, unless employee’s actions were outside scope of
employment or employee acted with malicious purpose, in bad faith, or in wanton or
reckless manner); Kanagawa, 685 S.W.2d at 835.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________

                                         -2-